DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.
 
Status of the Claims
Claims 1-19 and 21-35 are pending and presented for examination.
Claims 1-19 and 21-35 are rejected.

Response to Amendment
Applicant’s arguments with respect to the rejection of Claim 22 as indefinite under 35 U.S.C. 112(b) have been fully considered and, in view of the amendments to Claim 1 filed, are persuasive.  The rejection of Claim 22 has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19, and 23-35 stand rejected under 35 U.S.C. 103 as being unpatentable over Patron (U.S. PGPub. 2017/0087199), in view of Mosbaugh (U.S. PGPub. 2008/0038219).
Applicants’ claims are directed to compositions which combine alpha pinene, collagen,  shea butter, methylsulfonylmethane, and any of a variety of different additional ingredients.  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  As such, the various diseases or disorders to be treated or which the composition possesses the capacity to treat as are recited by each of Claims 1, 29, 30, and 33-35 are not considered to limit the scope of the compositions otherwise fully set forth by the recited list of composition elements present in the compositions claimed.
Patron describes compositions comprising combinations of cooling agents along with additional cooling agents, inactive drug ingredients, additives, antimicrobials, and compounds known to be used in the production of personal care products.  (Abs., [0004]).  Specifically, cosmetic products, medicines or medicaments, and personal care products, and more specifically see, e.g., [0088; 0090; 0092; 0093; 0098; 0102; 0105; 0113; 0115], it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  As such, the concentration and amount limitations of Claims 1-3, 23-28, and 34 cannot serve to patentably distinguish the compositions claimed form the prior art.
Therefore, the specific combination of ingredients claimed is disclosed within the broad teachings of the reference, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of ingredients claimed, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients taught as usefully incorporated into a variety of personal care products from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Despite the wealth of information provided to the skilled artisan interested in formulating persona care compositions by the teachings of Patron, a particular mention of the usefulness of including methylsulfonylmethane is not provided.
The obviousness of the use of methylsulfonylmethane as the topical anti-inflammatory agent of the Patron compositions is taught by Mosbaugh, [0078], as is its incorporation into a topically applicable personal care product containing aloe vera, shea butter, and any of a wide variety of additional agents useful for the treatment of skin disorders.  [0002-04; 0065-68; 0078]].  See Sinclair, supra.

Claims 1-19 and 23-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Patron and Mosbaugh as applied to Claims 1-17, 19, and 23-33, above, and further in view of Davidson (U.S. PGPub. 2011/0091572).

Sericin is, however, taught by Davidson as a known moisturizing agent when included in topically applicable compositions for use in skincare.  [0055; 0032].
The use of sericin taught as a topical moisturizer by Davidson in the topical skincare compositions suggested by Patron and Mosbaugh is prima facie obvious because it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-17, 19, 21, and 23-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Patron and Mosbaugh as applied to Claims 1-17, 19, and 23-33, above, and further in view of “Making Shea Butter in Ghana” (Cof, K, 17 April 2016; available at https://safarijunkie.com/ghana/making-shea-butter-in-ghana, pg 18, 3rd paragraph).
Compositions containing combinations of alpha-pinene, shea butter, collagen, and aloe vera leaf gel, as well as the additional components recited by the instant claims, save Ghana shea butter of Claim 21, are suggested by the combined teachings of Patron and Mosbaugh discussed in greater detail above.
The use of Ghana shea butter as the shea butter of Patron is addressed by the teachings of “Making Shea Butter in Ghana,” which establishes that Ghana shea butter is a known source of prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”)

Claims 1-17, 19, and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Patron and Mosbaugh as applied to Claims 1-17, 19, and 23-33, above, and further in view of Allard (U.S. 6,660,280), and Meldstad (Fataneh Meldstad, Hydrolysis of Marine Cod (Gadus Morhua) Head, NTNU-Trondheim, June 2015 (available at https://ntnuopen.ntnu.no/ntnu-xmlui/bitstream/handle/11250/2351655/14064_FULLTEXT.pdf?sequence=1).
Compositions containing combinations of alpha-pinene, shea butter, collagen, and aloe vera leaf gel, as well as the additional components recited by the instant claims, save arctic fish collagen of Claim 22, are suggested by the combined teachings of Patron and Mosbaugh discussed in greater detail above.
Allard indicates that collagen of marine origin can be utilized as a source of collagen for use in cosmetic applications, (Col.2, L.4-22; Col4, L.15-63), with Meldstad indicating that Artic Cod are a known source of marine collagen.  (Pg.14). 
The use of artic cod collagen as the source of collagen in the topical skincare compositions suggested by Patron and Mosbaugh is prima facie obvious because it is prima facie Sinclair.

Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered.
The examiner notes that, with the exception of five sentences found on Page 11 of the response, the arguments presented 30 October 2020 are identical to, and appear to be simply copied and pasted from, the arguments submitted 18 June 2020.  These arguments are no more persuasive upon repetition for the reasons set forth in the Final rejection mailed 30 July 2020, and will not be duplicated here.
Concerning the novel five sentences, Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  
See Patron, Paragraph 24, Pg. 47, Col.1; See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”), see also Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (establishing that it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613